UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2460



ALLEN WILLIAMS,

                                               Plaintiff - Appellant,

          versus


UNITED STEELWORKERS OF AMERICA, AFL-CIO/CLC,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-572-1)


Submitted:   August 19, 2003                 Decided:   April 16, 2004


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Sr., Greensboro, North Carolina, for Appellant.
Richard P. Rouco, WHATLEY DRAKE, LLC, Birmingham, Alabama, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Allen   Williams   appeals    the   district   court’s   order

granting summary judgment in favor of United Steelworkers of

America, AFL-CIO/CLC (“USWA”), on his complaint alleging violations

of the Labor-Management Reporting and Disclosure Act (LMRDA), 29

U.S.C. §§ 411(a)(2), 412, 529, and race discrimination in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2002) and 42

U.S.C. § 1981 (2000).   Williams does not raise the Title VII and

§ 1981 claims on appeal.

          We review a grant of summary judgment de novo.       Higgins

v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.

1988).   Summary judgment is appropriate only if there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).      We view the evidence in the

light most favorable to the non-moving party.      Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).

          We have reviewed the parties’ briefs, the joint appendix,

and the district court’s order.        We conclude the district court

properly concluded Williams failed to establish that removal from

the office of president of the Local union and the decision to

impose an administratorship were a direct result of his speech

against display of the Confederate flag.      See Sheet Metal Workers’


                                - 2 -
Int’l Assoc. v. Lynn, 488 U.S. 347, 354 (1989).            Accordingly, we

affirm on the reasoning of the district court.             See Williams v.

United   Steelworkers      of   Amer.,    AFL-CIO/CLC,    No.    CA-01-572-1

(M.D.N.C. Oct. 31, 2002).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would    not    aid   the

decisional process.



                                                                      AFFIRMED




                                    - 3 -